Citation Nr: 0119258	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-31 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962, and from April 1963 to June 1965.  This appeal arises 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA), St. Louis, Missouri, regional office.

The claims folder was subsequently transferred to the 
Chicago, Illinois, regional office (the RO).  The veteran 
failed to report for a Travel Board hearing scheduled in 
September 2000, however the notice of the scheduling of that 
hearing was returned by the Post Office.  

In November 2000, the Board of Veterans' Appeals (Board) 
remanded the case in order to schedule the veteran for 
another hearing.  After proper notification, the veteran 
subsequently failed to report for a videoconference hearing 
scheduled in June 2001, and the claims folder was returned to 
the Board.

In the Informal Hearing Presentation dated in July 2001, the 
veteran's representative raised the issues of entitlement to 
service connection for viral infection of the liver, 
infectious jaundice, hepatitis, syphilis, ingrown toenails, 
urethritis due to gonococcus, and brain concussion.  These 
issues are hereby referred to the RO for initial appropriate 
consideration.


REMAND

The September 1997 rating decision on appeal, in pertinent 
part, denied the veteran's claim for service connection for a 
low back disorder.  The veteran submitted a notice of 
disagreement with that decision in September 1997, and a 
statement of the case was issued in October 1997.  In 
November 1997, the RO received a VA Form 9.  An attachment to 
that form included this statement from the veteran:  "I am 
filing an appeal with VA decision denying me service 
connection for my lower back which is my spinal system.  This 
is my issue with VA."  The veteran went on to contend that 
he had a neck disability which should be service connected.  

In May 1998, the RO received a statement from the veteran's 
representative which noted:

[The veteran] notified our office that 
the issue on appeal is not the condition 
he is trying to establish as service 
connected.  He is not appealing the issue 
of service connection for his lower back.  
He is trying to establish service 
connection for his cervical spine 
condition.

Thus, it appears that the veteran wishes to withdraw the 
issue of entitlement to service connection for a low back 
disorder, appeal of which had been perfected by the VA Form 9 
received in November 1997.  

Applicable regulations specify that a substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw either a notice of disagreement or 
substantive appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. § 
20.204(c) (2000).

In this case, as the veteran personally filed the substantive 
appeal, he must provide express written consent to withdraw 
the issue of entitlement to service connection for a lower 
back disorder.  Accordingly, the veteran and his 
representative should be contacted and informed of the above 
requirement.  If the veteran does wish to withdraw the issue, 
appropriate written consent should be obtained.

After receipt of the May 1998 written statement of the 
veteran's representative, the RO, by rating decision dated in 
June 1999, denied the veteran's claim for service connection 
for a cervical spine disorder.  A Form 646 received in May 
2000 from the veteran's representative expressed disagreement 
with that rating decision.  As this was received with one 
year of notice of the June 1999 rating decision, the Board 
construes the May 2000 Form 646 as a timely notice of 
disagreement with respect to the denial of service connection 
for a cervical spine disorder.

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to service connection for a cervical spine 
disorder is to be remanded to the RO for additional action.

Accordingly, this case is REMANDED for the following action:

1.  The veteran and his representative 
should be contacted and informed that 38 
C.F.R. § 20.204(c) specifies that a 
representative may not withdraw a 
substantive appeal filed by the appellant 
personally without the express written 
consent of the appellant.  If the veteran 
does wish to withdraw the issue of 
entitlement to service connection for a 
lower back disorder, appropriate written 
consent should be obtained and associated 
with the claims folder.

2.  The RO should issue a statement of 
the case addressing the issue of whether 
the veteran merits service connection for 
a cervical spine disorder and provide the 
appropriate law and regulations; the RO 
should, with the promulgation of the 
statement of the case, inform the 
appellant that to complete the appellate 
process he should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




